United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 2, 2003
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-10026
                          Summary Calendar



WINDELL EUGENE HENRY; ET AL.,

                                     Plaintiffs,

WINDELL EUGENE HENRY,

                                     Plaintiff-Appellant,

versus

WAYNE SCOTT, Director; TOM BAKER, Director;
ALLEN POLANSKY,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1585-G
                       --------------------

Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Windell Eugene Henry, formerly Texas prisoner # 935525,

appeals the district court’s dismissal without prejudice of his

42 U.S.C. § 1983 civil-rights suit in which Henry alleged that

four prison law libraries were inadequate and deprived inmates of

their constitutional right of access to court.     The district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10026
                                -2-

court dismissed the suit on the defendants’ motion pursuant to

28 U.S.C. § 1997e for failure to exhaust administrative remedies.

     It is unnecessary to address the exhaustion issues that

Henry asserts on appeal because Henry has stated, and the record

reflects, that he was released from custody during the pendency

of this suit.   Accordingly, Henry’s conditions-of-confinement

suit, which sought only declaratory and injunctive relief, is

moot, and the appeal must be dismissed accordingly.   See Dailey

v. Vought Aircraft Co., 141 F.3d 224, 227 (5th Cir. 1998); Rocky

v. King, 900 F.2d 864, 867 (5th Cir. 1990).   It is irrelevant

that Henry filed his lawsuit as a purported class action, because

he never sought class certification in the district court.     See

Rocky, 900 F.2d at 869 (purported class action is moot when the

named plaintiff’s individual claim became moot before class

certification).

     APPEAL DISMISSED AS MOOT.